DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I and Species B in the reply filed on 2/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/22.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
Claim Objections
Claim 22 is objected to because in line 3, after “have mated” the term “with” should be inserted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the use of the term “said first indexing element” is indefinite as it is unclear which of the “at least two” first indexing elements, the claim refers too.  Clarification is required. 
Regarding claim 12, the term “said at least one first indexing element” is indefinite as it is unclear which of the “at least two” first indexing elements required by claim 1 the term refers too.  Clarification is required.
Regarding claim 16, the term “wherein the apical ends of said at least two second indexing element are located apically of the apical end of the at least two first indexing elements and/or the coronal ends of said at least two fourth indexing elements rd paragraph of the claim.  As such, the “or” option cannot be achieved due to the limitations of the claim.  As best understood the term should just read “and”.  Clarification is required.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 does not further limit claim 1 as all limitations therein were previously recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 9, 11-13 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Niznick (US 7108510 B2).
Regarding the above claims, Niznick discloses a dental component (40), comprising a fixture engagement portion (A, below) being provided with at least two radially projecting first indexing elements (any at least two of 47, 49 and 50), each having an apical end (e.g. bottom end thereof), wherein the at least two radially projecting first indexing elements include a primary first indexing element (50) and a secondary first indexing element (47) being spaced from one another by a first cylindrical enveloping surface portion therebetween (surface corresponding to distance between extents of first indexing elements; see B below) and at least two radially projecting second indexing elements (51) being interposed between the primary first indexing element and the secondary first indexing element (projections 51 located within the circumferential extent of first indexing elements, see below), each one having an apical end (bottom end) located apically of the apical ends of said primary first indexing element and said secondary first indexing element (see Fig. 4c), wherein the first cylindrical enveloping surface portion is free of additional radially projecting first 
    PNG
    media_image1.png
    773
    441
    media_image1.png
    Greyscale

Niznick further discloses wherein the at least two second indexing elements and the at least two radially projecting first indexing elements are asymmetrically distributed along the circumference of the fixture engagement portion (e.g. in interpretation where only the two first and second indexing elements as shown above are interpreted as the first and second indexing elements; third elements interpreted as alternative other indexing elements; per claim 2-3); wherein the axial extension of the indexing elements 
Regarding claims 4-5, in an alternative interpretation, the Examiner interprets all of (47, 49 and 50) to be the “at least two” first indexing elements and all of (51) to be the at least two second indexing elements, thereby providing three first and second indexing elements both symmetrically distributed along the circumference of the fixture engagement portion (see Fig. 4c; per claims 4-5). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niznick in view of Garcia Saban et al (US 2009/0035721 A1).
Regarding claim 8, Niznick discloses all the features of the claimed invention, including wherein the second indexing elements are interposed between the first indexing elements, and having their apical ends located apically of that of the first indexing elements, but does not teach wherein the number of second indexing elements is at least three between the first indexing elements as required.  
Garcia Saban, however, teaches a dental component (10) having first indexing elements (e.g. adjacent flats of hex 13) with at least three second indexing elements (12) interposed between them (e.g. between the extent of the hexagonal flats; see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Niznick to include Garcia Saban’s teaching of providing at least three second indexing elements between the first indexing elements, as such modification would merely involve a duplication of known parts of a device, which has been held to be within the skill of the ordinary artisan. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niznick in view of Ranck et al (US 2010/0184002 A1).
Regarding claim 10, Niznick does not explicitly teach that the number of first indexing elements is greater than the number of second indexing elements as required.  
Ranck et al, however teaches a dental component (100) having a plurality of first indexing elements (e.g. hexagonal flats 118) and a number of second indexing elements (116), wherein the number of first indexing element is greater than the number of second indexing elements.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Niznick to include Ranck’s teaching of providing a greater number of first indexing elements than second indexing elements as such modification would reduce manufacturing costs and time, while still maintaining indexing function.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9333056 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the above claims are disclosed in the patent claims.  
Regarding claim 16, US 9333056 discloses a dental implant, comprising a dental component comprising a fixture engagement portion provided with at least two radially projecting first indexing elements, each having an apical end, wherein the at least two radially projecting first indexing elements include a primary first indexing element and a secondary first indexing element being spaced from one another by a first cylindrical enveloping surface portion therebetween, and at least two radially projecting second indexing elements being circumferentially spaced from one another and interposed circumferentially in the first groove cylindrical enveloping surface portion and between the primary first indexing element and the secondary first indexing element, each one of the second indexing elements having an apical end located further apically relative to the apical ends of the primary first indexing element and the secondary first indexing element, wherein the first cylindrical enveloping surface portion is free of additional radially projecting first indexing elements;, a dental fixture adapted to be inserted into a jawbone and comprising a component engagement portion adapted to mate with said fixture engagement portion, the component engagement portion being provided with at least two third indexing elements, each one having a coronal end, and at least two fourth indexing elements, each one having a coronal end, wherein the apical ends of said at least two second indexing element are located apically of the apical end of the at least two first indexing element and/or the coronal ends of said at least two fourth indexing elements are located coronally of the coronal end of the at least two third indexing elements, wherein the first, second, third and fourth indexing elements are distributed along the circumference of the fixture engagement portion and the component engagement portion, respectively, in such way that the dental component 
Regarding claim 17, US 9333056 discloses wherein a play between the at least two first indexing elements and the mating at least two third indexing elements is smaller than a play between said at least two second indexing elements and said at least two mating fourth indexing elements, whereby a tighter fit is provided between the at least two first and at least two third indexing elements compared to the fit between the second and fourth indexing elements (see same/similar limitations in claim 2 of US 9333056).
Regarding claim 18, US 9333056 discloses wherein said first and second indexing elements are provided as radial projections which project from a surface of the fixture engagement portion of the dental component, and wherein said third and fourth indexing elements are provided as radial depressions in a surface of the component engagement portion of the dental fixture (see same/similar limitations in claim 3 of US 9333056).
Regarding claim 20, US 9333056 discloses wherein said at least two second indexing elements are asymmetrically distributed along the circumference of the fixture engagement portion, and wherein said at least two fourth indexing elements are asymmetrically distributed along the circumference of the component engagement portion (see same/similar limitations in claim 4 of US 9333056).
Regarding claim 21, US 9333056 discloses wherein a radius from a central axis of the fixture engagement portion to the center of one of said at least two second indexing elements and a radius from said central axis to the center of one of said at least two first indexing elements form a first angle, wherein a radius from said central axis to another one of said at least two second indexing elements and said radius from said central axis to the center of one of said at least two first indexing element form a second angle, and wherein said second angle is different from said first angle and from any angle being a multiple of said first angle, so that the second angle does not equal n X the first angle, where n is a positive integer (see same/similar limitation in claim 5 of US 9333056).
Regarding claim 22, US 9333056 discloses wherein the fixture engagement portion and the first and second indexing elements of the dental component are rotatable inside the component engagement portion of the fixture before the second indexing elements have mated the fourth indexing elements (see same/similar limitations of claim 6 of US 9333056).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20120196247 teaches a similar indexing arrangement in a dental implant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772